 



Exhibit 10.1
As approved by Board of Directors
April 26, 2007
(COVAD LOGO) [f31113f3111300.gif]
COVAD COMMUNICATIONS GROUP, INC.
2007 EQUITY INCENTIVE PLAN
     1. PURPOSE. The purpose of the Covad Communications Group, Inc. 2007 Equity
Incentive Plan (the “Plan”) is to provide incentives to attract, retain and
motivate eligible persons whose present and potential contributions are
important to the success of the Company, its Subsidiaries by offering them an
opportunity to participate in the Company’s future performance through awards of
Options, Restricted Stock, Stock Bonuses, Stock Appreciation Rights (“SARs”) and
Restricted Stock Units (“RSUs”). Capitalized terms not defined elsewhere in the
text are defined in Section 25.
     2. SHARES SUBJECT TO THE PLAN.
          2.1 Number of Shares Available. Subject to Sections 2.2 and 21, seven
million four hundred thousand (7,400,000) Shares are available for grant and
issuance under the Plan. Shares subject to Awards that are cancelled, forfeited,
settled in cash or that expire by their terms will be returned to the pool of
Shares available for grant and issuance under the Plan. If the Exercise Price or
Purchase Price of any Award, or the tax withholding with respect to any Award,
is satisfied by tendering Shares to the Company (by either actual delivery or
attestation), or if an SAR is exercised, only the net number of Shares issued to
the Participant, will be deemed to have been issued from the Plan and to have
reduced the number of Shares remaining available for delivery under this Plan.
No more than one hundred million (100,000,000) Shares shall be issued pursuant
to the exercise of ISOs. The Company will reserve and keep available at least a
sufficient number of Shares to satisfy the requirements of all Awards.
          2.2 Adjustment of Shares. If the number of outstanding Shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company, without consideration, then (a) the number of Shares
reserved for issuance and future grant under the Plan set forth in Section 2.1,
(b) the Exercise Prices of and number of Shares subject to outstanding Options
and SARs, (c) the number of Shares subject to other outstanding Awards, (d) the
maximum number of shares that may be issued as ISOs set forth in Section 2.1;
and (e) the maximum number of shares that may be issued to an individual or to a
new employee in any one fiscal year set forth in Section 3, will be
proportionately adjusted, subject to any required action by the Board or the
stockholders of the Company and compliance with applicable securities laws;
provided that fractions of a Share will not be issued but will either be
replaced by a cash payment equal to the Fair Market Value of such fraction of a
Share or will be rounded down to the nearest whole Share, as determined by the
Committee; and provided further that the Exercise Price of any Option or SAR may
not be decreased to below the par value of the Shares.
     3. ELIGIBILITY. ISOs may be granted only to employees (including officers
and directors who are also employees) of the Company or Subsidiary. All other
Awards may be granted to employees, officers, directors, consultants,
independent contractors and advisors of the Company or Subsidiary. The Committee
(or its designee under 4.1(c)) will from time to time determine in its sole
discretion and designate the eligible persons who will be granted Awards under
the Plan. The Plan is discretionary in nature, and the grant of Awards by the
Committee is voluntary and occasional. A person may be granted more than one
Award under the Plan. However, no person will be eligible to receive more than
two million (2,000,000) Shares issuable from Awards granted in a given calendar
year, other than new employees of the Company or Subsidiary (including new
employees who are also officers and directors of the Company or Subsidiary), who
are eligible to receive up to a maximum of four million (4,000,000) Shares
issuable under Awards granted in the calendar year in which they commence their
employment.

 



--------------------------------------------------------------------------------



 



     4. ADMINISTRATION.
          4.1 Committee Authority. The Plan shall be administered by the
Committee. Notwithstanding any provision of the Plan to the contrary,
administration of the Plan shall at all times be limited by the requirement that
any administrative action or exercise of discretion shall be void (or suitably
modified when possible) if necessary to avoid the application to any Participant
of taxation under Section 409A of the Code. Subject to the general purposes,
terms and conditions of the Plan, the Committee will have full power to
implement and carry out the Plan. Without limiting the previous sentence, the
Committee will have the authority to:

  (a)   construe and interpret the Plan, any Award Agreement and any other
agreement or document executed pursuant to the Plan;     (b)   prescribe, amend
and rescind rules and regulations relating to the Plan or any Award, including
determining the forms and agreements used in connection with the Plan; provided
that the Committee may delegate to the Company’s legal department the authority
to approve revisions to the forms and agreements used in connection with the
Plan that are designed to facilitate Plan administration, and that are not
inconsistent with the Plan or with any resolutions of the Committee relating to
the Plan;     (c)   select persons to receive Awards; provided that the
Committee may delegate to one or more Executive Officers (who would also be
considered “officers” under Delaware law) the authority to grant an Award under
the Plan to Participants who are not Insiders;     (d)   determine the terms of
Awards;     (e)   determine the number of Shares or other consideration subject
to Awards;     (f)   determine whether Awards will be granted singly, in
combination, or in tandem with, in replacement of, or as alternatives to, other
Awards under the Plan or any other incentive or compensation plan of the Company
or any Subsidiary;     (g)   grant waivers of Plan or Award conditions;     (h)
  determine the vesting, exercisability, transferability, and payment of Awards;
    (i)   correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, any Award or any Award Agreement;     (j)   determine
whether an Award has been earned;     (k)   amend the Plan;

(l) to take any action consistent with the terms of the Plan, either before or
after an Award has been granted, which it deems necessary or advisable to comply
with any governmental laws or regulatory requirement of a foreign country,
including, but not limited to, modifying or amending the terms and conditions
governing any Awards or establishing any local country plans as sub-plans to
this Plan; or

  (m)   make all other determinations necessary or advisable for the
administration of the Plan.

          4.2 Committee Interpretation and Discretion. Any determination made by
the Committee with respect to any Award shall be made in its sole discretion at
the time of grant of the Award or, unless in contravention of any express term
of the Plan or Award, at any later time, and such determination shall be final
and binding on the Company and all persons having an interest in any Award under
the Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the

 



--------------------------------------------------------------------------------



 



Participant. The Committee may delegate to one or more Executive Officers the
authority to review and resolve disputes with respect to Awards held by
Participants who are not Insiders, and such resolution shall be final and
binding on the Company and the Participant.
          4.3 Administation with respect to Section 162(m) of the Code. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two persons who are “outside directors” (as defined under Section 162(m)
of the Code) and at least two (or a majority if more than two then serve on the
Committee) such “outside directors” shall approve the grant of such Award and
timely determine the Performance Period and any Performance Factors upon which
vesting of any portion of such Award is to be subject. When required by Section
162(m) of the Code, then prior to settlement of any such Award at least two (or
a majority if more than two then serve on the Committee) such “outside
directors” then serving on the Committee shall determine and certify in writing
the extent to which such Performance Factors have been timely achieved and the
extent to which the Shares subject to such Award have thereby been earned.
     5. OPTIONS.
          5.1 Grant of Options. The Committee may grant Options to Participants
and will determine (a) whether the Options will be ISOs or NSOs; (b) the number
of Shares subject to the Option, (c) the Exercise Price of the Option, (d) the
period during which the Option may be exercised, (e) the vesting and
exercisability of the Option and (f) all other terms and conditions of the
Option, subject to the provisions of this Section 5 and the Plan. Each Option
granted under the Plan will be evidenced by an Award Agreement, which shall
expressly identify the Option as an ISO or NSO. The date of grant of an Option
will be the date on which the Committee makes the determination to grant the
Option, unless the Committee otherwise specifies a later date.
          5.2 Exercise Period; Expiration Date and Exercise. An Option will be
exercisable within the times or upon the occurrence of events determined by the
Committee and set forth in the Award Agreement governing such Option and subject
to Company policies established by the Committee (or by individuals to whom the
Committee has delegated responsibility) from time to time. The Committee may
provide for Options to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of Shares subject to the Option as the
Committee determines. The Award Agreement shall set forth the Expiration Date;
provided that no Option will be exercisable after the expiration of ten years
from the date the Option is granted; and provided further that no ISO granted to
a Ten Percent Stockholder will be exercisable after the expiration of five years
from the date the Option is granted.
          5.3 Exercise Price. The Exercise Price of an Option will be determined
by the Committee when the Option is granted and may not be less than the Fair
Market Value on the date of grant; provided that the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than 110% of the Fair
Market Value of the Shares on the date of grant.
          5.4 Vesting and Termination.
     (a) Vesting. Except as may be set forth in the Participant’s Award
Agreement, any Option granted to a Participant will cease to vest on the
Participant’s Termination Date. If the Participant does not exercise his or her
Option within the time specified by the Committee or as set forth in the Award
Agreement, the Option shall terminate.
     (b) Post-Termination Exercise Period. Subject to Section 10.4, following a
Participant’s Termination, the Participant’s Option may be exercised to the
extent vested and exercisable as set forth below:
          (i) no later than three months after the Termination Date if a
Participant is Terminated for any reason except death or Disability, unless a
different period of time period is specifically set forth in the Participant’s
Award Agreement; provided that no Option may be exercised after the Expiration
Date of the Option; or

 



--------------------------------------------------------------------------------



 



          (ii) no later than twelve months after the Termination Date in the
case of Termination due to Disability or death, unless a different time period
is specifically set forth in the Participant’s Award Agreement; provided that no
Option may be exercised after the Expiration Date of the Option.
          5.5 Limitations on ISOs. The aggregate Fair Market Value (determined
as of the date of grant) of Shares with respect to which ISOs are exercisable
for the first time by a Participant during any calendar year (under the Plan or
under any other incentive stock option plan of the Company or any Subsidiary)
shall not exceed $100,000. If the Fair Market Value of Shares on the date of
grant with respect to which ISOs are exercisable for the first time by a
Participant during any calendar year exceeds $100,000, the Options for the first
$100,000 worth of Shares to become exercisable in that calendar year will be
ISOs, and the Options for the Shares with a Fair Market Value in excess of
$100,000 that become exercisable in that calendar year will be NSOs. If the Code
is amended to provide for a different limit on the Fair Market Value of Shares
permitted to be subject to ISOs, such different limit shall be automatically
incorporated into the Plan and will apply to any Options granted after the
effective date of the Code’s amendment.
          5.6 Notice of Disqualifying Dispositions of Shares Acquired on
Exercise of an ISO. The Award Agreement for an ISO shall require that, if a
Participant sells or otherwise disposes of any Shares acquired pursuant to the
exercise of an ISO on or before the later of (a) the date two years after the
Date of Grant, and (b) the date one year after the exercise of the ISO (in
either case, a “Disqualifying Disposition”), the Participant shall immediately
notify the Company in writing of such Disqualifying Disposition.
          5.7 No Disqualification. Notwithstanding any other provision in the
Plan, no term of the Plan relating to ISOs will be interpreted, amended or
altered, and no discretion or authority granted under the Plan will be
exercised, so as to disqualify the Plan under Section 422 of the Code or,
without the consent of the Participant affected, to disqualify any ISO under
Section 422 of the Code. Any outstanding ISO that is modified, extended, renewed
or otherwise altered shall be treated in accordance with Section 424(h) of the
Code and the regulations thereunder.
     6. RESTRICTED STOCK AWARDS.
          6.1 Awards of Restricted Stock. A Restricted Stock Award is an offer
by the Company to sell to a Participant Shares that are subject to restrictions.
The Committee will determine to whom an offer will be made, the number of Shares
the person may purchase, the Purchase Price, the restrictions under which the
Shares will be subject and all other terms and conditions of the Restricted
Stock Award. A Participant accepts a Restricted Stock Award by signing and
delivering to the Company an Award Agreement with full payment of the Purchase
Price within 30 days from the date the Award Agreement was delivered to the
Participant. If the Participant does not accept the Restricted Stock Award
within 30 days, then the offer of the Restricted Stock Award will terminate,
unless the Committee determines otherwise. At least three years, as measured
from the date of grant, shall pass before any portion of a Restricted Stock
Award may vest.
          6.2 Purchase Price. The Purchase Price for a Restricted Stock Award
will be determined by the Committee and may be less than Fair Market Value (but
not less than the par value of the Shares) on the date the Restricted Stock
Award is granted. Payment of the Purchase Price must be made in accordance with
Section 11 of the Plan and the Award Agreement, and in accordance with any
procedures established by the Company.
          6.3 Termination. Except as may be set forth in the Participant’s Award
Agreement, any Restricted Stock Award will cease to vest on the Participant’s
Termination Date.
     7. STOCK BONUS AWARDS.
          7.1 Awards of Stock Bonuses. A Stock Bonus Award is an award to a
Participant of Shares (which may consist of fully-vested Stock, Restricted Stock
or Restricted Stock Units) for services to be rendered or for past services
already rendered to the Company or any Subsidiary and any vesting requirement
may be based on continuation in service or other factors (including, without
limitation, upon the attainment during a Performance

 



--------------------------------------------------------------------------------



 



Period of performance goals based on Performance Factors). No payment will be
required for Shares awarded pursuant to a Stock Bonus Award (other than any
minimum payment required by applicable law which may be made in the form of any
legally acceptable form of consideration).
          7.2 Form of Payment to Participant. The Stock Bonus Award shall be
settled within the period of time permitted under Section 409A of the Code
without triggering the “additional tax” under Section 409A(a)(1)(B) of the Code.
Payment may be made in the form of cash, whole Shares, or a combination thereof,
based on the Fair Market Value of the Shares earned under a Stock Bonus Award on
the date of payment, and in either a lump sum payment or in installments, all as
the Committee determines.
          7.3 Termination of Participant. Except as may be set forth in the
Participant’s Award Agreement, any Stock Bonus Award will cease to vest on the
Participant’s Termination Date.
     8. STOCK APPRECIATION RIGHTS.
          8.1 Awards of SARs. A Stock Appreciation Right (“SAR”) is an award to
a Participant that may be settled in Shares (which may consist of Restricted
Stock or RSUs), having a value equal to the value determined by multiplying the
difference between the Fair Market Value on the date of exercise over the
Exercise Price and the number of Shares with respect to which the SAR is being
settled. The SAR may be granted for services to be rendered or for past services
already rendered to the Company, or any Subsidiary.
          8.2 Exercise Period and Expiration Date. A SAR will be exercisable
within the times or upon the occurrence of events determined by the Committee
and set forth in the Award Agreement governing such SAR (including, without
limitation, upon the attainment during a Performance Period of performance goals
based on Performance Factors). The Award Agreement shall set forth the
Expiration Date; provided that no SAR will be exercisable after the expiration
of ten years from the date the SAR is granted.
          8.3 Exercise Price. The Committee will determine the Exercise Price of
the SAR when the SAR is granted, however the Exercise Price shall not be less
than the Fair Market Value on the date of grant.
          8.4 Termination.
     (a) Vesting. Any SAR granted to a Participant will cease to vest on the
Participant’s Termination Date. If the Participant does not exercise his or her
SAR within the time specified by the Committee or as set forth in the Award
Agreement, the SAR shall terminate.
     (b) Post-Termination Exercise Period. Subject to Section 10.4, following a
Participant’s Termination, the Participant’s SAR may be exercised to the extent
vested and exercisable as set forth below:
          (i) no later than three months after the Termination Date if a
Participant is Terminated for any reason except death or Disability, unless a
different period of time period is specifically set forth in the Participant’s
Award Agreement; provided that no SAR may be exercised after the Expiration Date
of the SAR; or
          (ii) no later than twelve months after the Termination Date in the
case of Termination due to Disability or death, unless a different time period
is specifically set forth in the Participant’s Award Agreement; provided that no
SAR may be exercised after its Expiration Date.
     9. RESTRICTED STOCK UNITS.
          9.1 Awards of Restricted Stock Units. An RSU is an award to a
Participant covering a number of Shares that may be settled in cash, or by
issuance of those Shares for services to be rendered or for past services
already rendered to the Company or any Subsidiary or achievement of other
factors (including, without limitation, upon the attainment during a Performance
Period of performance goals based on Performance Factors). At least three years,
as measured from the date of grant, shall pass before any portion of an RSU may
vest.

 



--------------------------------------------------------------------------------



 



          9.2 Form and Timing of Settlement. To the extent permissible under
applicable law, the Committee may permit a Participant to defer payment under a
RSU to a date or dates after the RSU is earned, provided that the terms of the
RSU and any deferral satisfy the requirements to avoid imposition of the
“additional tax” provided under Section 409A(a)(1)(B) of the Code (or any
successor provision) and any regulations or rulings promulgated thereunder.
Payment may be made in the form of cash or whole Shares or a combination thereof
in a lump sum payment, all as the Committee determines.
     10. OTHER PROVISIONS.
          10.1 Distribution of Award Agreements and Plan. The Award Agreement,
Plan and other documents may be delivered in any manner (including electronic
distribution or posting) that meets applicable legal requirements.
          10.2 Form of Award Agreement(s). Each Award granted under the Plan
will be evidenced by an Award Agreement, which will be in substantially a form
(which need not be the same for each Participant) that the Committee or an
officer of the Company (pursuant to Section 4.1(b)) has from time to time
approved, and will comply with and be subject to the terms and conditions of the
Plan.
          10.3 Procedures for Exercising or Settling an Award. A Participant or
Authorized Transferee may exercise or settle Awards by following the procedures
established by the Company’s stock administration department, as communicated
and made available to Participants through the Company’s electronic mail system,
intranet site or otherwise.
          10.4 Black-out Periods and Post-Termination Exercisability. In the
event a Participant is prevented from exercising an Option or the Company is
unable to settle an Award due to any trading restrictions currently in effect
with respect to the Company’s Shares at the time of such Participant’s
Termination, then the length of time applicable to such trading restrictions
shall toll any post-termination exercise period until such trading restriction
lapses.
          10.5 Limitations on Exercise. The Committee may specify a reasonable
minimum number of Shares that may be purchased on any exercise of an Option or
SAR; provided that the minimum number will not prevent a Participant from
exercising an Option or SAR for the full number of Shares for which it is then
exercisable. An Option or a SAR may only be exercised by the personal
representative of a Participant or an Authorized Transferee or by the person or
persons to whom a Participant’s rights under the Option or SAR shall pass by
such person’s will or by the laws of descent and distribution of the state of
such person’s domicile at the time of death, and then only as and to the extent
that such person was entitled to exercise the Option or SAR on the date of
death.
          10.6 Terms of Awards. The Committee will determine an Award’s terms,
including, without limitation: (a) the number of Shares deemed subject to the
Award; (b) the time or times during which the Award may be exercised and
(c) such other terms and conditions and conditions as the Committee deems
appropriate. Awards may be subject to performance goals based on Performance
Factors during any Performance Period as may be set out in advance in the
Participant’s Award Agreement. The Committee may adjust the performance goals
applicable to Awards to take into account changes in law and accounting and to
make such adjustments as the Committee deems necessary or appropriate to reflect
the impact of extraordinary or unusual items, events or circumstances.
     11. PAYMENT FOR SHARE PURCHASES.
          11.1 Payment. Payment for Shares purchased pursuant to the Plan may be
made by any of the following methods (or any combination of such methods) that
are described in the applicable Award Agreement and that are permitted by law:

  (a)   in cash or cash equivalent (including by check);

 



--------------------------------------------------------------------------------



 



  (b)   in the case of exercise by the Participant, a Participant’s guardian or
legal representative or the authorized legal representative of a Participant’s
heirs or legatees after a Participant’s death, by cancellation of indebtedness
of the Company to the Participant;     (c)   by surrender of shares of the
Company’s Common Stock that either: (1) were obtained by the Participant or
Authorized Transferee in the public market; or (2) if the shares were not
obtained in the public market, they have been paid for within the meaning of SEC
Rule 144;     (d)   in the case of exercise by the Participant, Participant’s
guardian or legal representative or the authorized legal representative of a
Participant’s heirs or legatees after a Participant’s death, by waiver of
compensation due or accrued to the Participant for services rendered;     (e)  
with respect only to purchases upon exercise of an Option, and provided that a
public market for the Shares exists:

  (1)   through a “same day sale” commitment from the Participant or Authorized
Transferee and an NASD dealer meeting the requirements of the Company’s “same
day sale” procedures and in accordance with law; or     (2)   through a “margin”
commitment from the Participant or Authorized Transferee and an NASD dealer
meeting the requirements of the Company’s “margin” procedures and in accordance
with law.

          11.2 Issuance of Shares. Upon payment of the applicable Purchase Price
or Exercise Price and compliance with other conditions and procedures
established by the Company for the purchase of Shares, the Company shall issue
the Shares registered in the name of the Participant or Authorized Transferee
and shall deliver certificates representing the Shares (in physical or
electronic form, as appropriate). The Shares may be subject to legends or other
restrictions as described in Section 15 of the Plan.
     12. WITHHOLDING TAXES.
          12.1 Withholding Generally. Whenever Shares are to be issued in
satisfaction of Awards granted under the Plan, the Company may require the
Participant to remit to the Company an amount sufficient to satisfy minimum
federal, state, local and foreign income or social security tax withholding
requirements prior to the delivery of any certificate(s) for the Shares. If a
payment in satisfaction of an Award is to be made in cash, the payment will be
net of an amount sufficient to minimum satisfy federal, state, local and foreign
income or social security tax withholding requirements.
          12.2 Stock Withholding. When, under applicable tax laws, a Participant
incurs income or social security tax liability in connection with the grant,
exercise, vesting or payment of any Award that is subject to income or social
security tax withholding and the Participant is obligated to pay the Company the
amount required to be withheld, the Committee may, in its sole discretion, allow
the Participant to satisfy the minimum withholding tax obligation by electing to
have the Company withhold from the Shares to be issued that number of whole
Shares having a Fair Market Value equal to the minimum amount required to be
withheld, determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose shall be made in accordance with the requirements established by the
Committee and be in writing in a form acceptable to the Committee.
     13. PRIVILEGES OF STOCK OWNERSHIP. No Participant or Authorized Transferee
will have any rights as a stockholder of the Company with respect to any Shares
until the Shares are issued to the Participant or Authorized Transferee. After
Shares are issued to the Participant or Authorized Transferee, the Participant
or Authorized Transferee will be a stockholder and have all the rights of a
stockholder with respect to the Shares including the right to vote and receive
all dividends or other distributions made or paid with respect to such Shares;
provided, that if the Shares are Restricted Stock, any new, additional or
different securities the Participant or Authorized Transferee may become
entitled to receive with respect to the Shares by virtue of a stock dividend,
stock

 



--------------------------------------------------------------------------------



 



split or any other change in the corporate or capital structure of the Company
will be subject to the same restrictions as the Restricted Stock; provided
further, that the Participant or Authorized Transferee will have no right to
retain such dividends or distributions with respect to Shares that are
repurchased at the Participant’s original Exercise Price or Purchase Price
pursuant to Section 15.
     14. TRANSFERABILITY. As may be permitted by the Committee (and to the
extent permitted by applicable law and the terms of the Award Agreement), a
Participant may transfer an Award to an Authorized Transferee. Absent such
permission, no Award and no interest therein, shall be sold, pledged, assigned,
hypothecated, transferred or disposed of in any manner other than by will or by
the laws of descent and distribution, and no Award may be made subject to
execution, attachment or similar process.
     15. RESTRICTIONS ON SHARES. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) in the Award documentation a right
to repurchase all or a portion of a Participant’s Shares that are not “Vested”
(as defined in the Award documentation), following the Participant’s
Termination, at any time within ninety days after the later of (a) the
Participant’s Termination Date or (b) the date the Participant purchases Shares
under the Plan, for cash or cancellation of purchase money indebtedness with
respect to Shares, at the Participant’s original Exercise Price or Purchase
Price; provided that upon assignment of the right to repurchase, the assignee
must pay the Company cash equal to the excess of the Fair Market Value of the
Shares over the original Purchase Price.
     16. CERTIFICATES. All certificates for Shares or other securities delivered
under the Plan (whether in physical or electronic form, as appropriate) will be
subject to stock transfer orders, legends and other restrictions that the
Committee deems necessary or advisable, including without limitation
restrictions under any applicable federal, state or foreign securities law, or
any rules, regulations and other requirements of the SEC or any stock exchange
or automated quotation system on which the Shares may be listed.
     17. ESCROW. To enforce any restrictions on a Participant’s Shares, the
Committee may require the Participant to deposit all certificates representing
Shares, together with stock powers or other transfer instruments approved by the
Committee, appropriately endorsed in blank, with the Company or an agent
designated by the Company, to hold in escrow until such restrictions have lapsed
or terminated, and the Committee may cause a legend or legends referencing such
restrictions to be placed on the certificates.
     18. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award shall not be
effective unless the Award is in compliance with all applicable state, federal
and foreign securities laws, rules and regulations of any governmental body, and
the requirements of any stock exchange or automated quotation system on which
the Shares may then be listed, as they are in effect on the date of grant of the
Award and also on the date of exercise or other issuance. Notwithstanding any
other provision in the Plan, the Company shall have no obligation to issue or
deliver certificates for Shares under the Plan prior to (a) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable, and/or (b) completion of any registration or other qualification
of such shares under any state, federal or foreign law or ruling of any
governmental body that the Company determines to be necessary or advisable. The
Company shall be under no obligation to register the Shares with the SEC or to
effect compliance with the registration, qualification or listing requirements
of any state, federal or foreign securities laws, stock exchange or automated
quotation system, and the Company shall have no liability for any inability or
failure to do so.
     19. NO OBLIGATION TO EMPLOY. Nothing in the Plan or any Award granted under
the Plan shall confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Subsidiary or limit in any way the right of the Company or any
Subsidiary to terminate a Participant’s employment or other relationship at any
time, with or without cause, as applicable laws allow.
     20. REPRICING PROHIBITED; EXCHANGE AND BUYOUT OF AWARDS. The repricing of
Options or SARs is prohibited without prior stockholder approval. The Committee
may, at any time or from time to time, authorize the Company, with prior
stockholder approval, in the case of an Option or SAR exchange, and the consent
of the respective Participants, to issue new Awards in exchange for the
surrender and cancellation of any or

 



--------------------------------------------------------------------------------



 



all outstanding Awards. The Committee may at any time buy from a Participant an
Option previously granted with payment in cash, Shares or other consideration,
based on such terms and conditions as the Committee and the Participant shall
agree.
     21. CORPORATE TRANSACTIONS.
          21.1 Assumption or Replacement of Awards by Successor. In the event of
a Corporate Transaction any or all outstanding Awards may be assumed or replaced
by the successor corporation, which assumption or replacement shall be binding
on all Participants. In the alternative, the successor corporation may
substitute equivalent Awards or provide substantially similar consideration to
Participants as was provided to stockholders (after taking into account the
existing provisions of the Awards). The successor corporation may also issue, in
place of outstanding Shares of the Company held by the Participant,
substantially similar shares or other property subject to repurchase
restrictions no less favorable to the Participant. In the event such successor
corporation, if any, refuses to assume or replace the Awards, as provided above,
pursuant to a Corporate Transaction or if there is no successor corporation due
to a dissolution or liquidation of the Company, such Awards shall immediately
vest as to 100% of the Shares subject thereto at such time and on such
conditions as the Board shall determine and the Awards shall expire at the
closing of the Corporate Transaction.
          21.2 Other Treatment of Awards. Subject to any greater rights granted
to Participants under Section 21.1, in the event of a Corporate Transaction, any
outstanding Awards shall be treated as provided in the applicable agreement or
plan of merger, consolidation, dissolution, liquidation or sale of assets.
          21.3 Assumption of Awards by the Company. The Company, from time to
time, also may substitute or assume outstanding awards granted by another
company, whether in connection with an acquisition of such other company or
otherwise, by either (a) granting an Award under the Plan in substitution of
such other company’s award, or (b) assuming such award as if it had been granted
under the Plan if the terms of such assumed award could be applied to an Award
granted under the Plan. Such substitution or assumption shall be permissible if
the holder of the substituted or assumed award would have been eligible to be
granted an Award under the Plan if the other company had applied the rules of
the Plan to such grant. In the event the Company assumes an award granted by
another company, the terms and conditions of such award shall remain unchanged
(except that the exercise price and the number and nature of Shares issuable
upon exercise of any such option will be adjusted appropriately pursuant to
Section 424(a) of the Code). In the event the Company elects to grant a new
Option rather than assuming an existing option, such new Option may be granted
with a similarly adjusted Exercise Price. Shares subject to Awards granted to
substitute or assume outstanding awards granted by another company in connection
with an acquisition shall not reduce the number of Shares available for issuance
under Section 2.1 of the Plan.
     22. ADOPTION, STOCKHOLDER APPROVAL and TERM. The Plan was adopted by the
Board on April 26, 2007. The Plan shall become effective upon approval by
stockholders of the Company, consistent with applicable laws. The Plan will
terminate ten years following the earlier of (i) the date it was adopted by the
Board or (ii) the date it became effective upon approval by stockholders of the
Company, unless sooner terminated by the Board pursuant to Section 23.
     23. AMENDMENT OR TERMINATION OF PLAN and AWARDS. The Board may at any time
terminate, amend or suspend the Plan in any respect, including without
limitation amendment of any form of Award Agreement or instrument to be executed
pursuant to the Plan. Notwithstanding the foregoing, neither the Board nor the
Committee shall, without the approval of the stockholders of the Company, amend
the Plan in any manner that requires such stockholder approval pursuant to the
Code or the regulations promulgated thereunder as such provisions apply to ISO
plans, or pursuant to the Exchange Act or any rule promulgated thereunder. The
Committee may modify, extend or renew outstanding Awards and authorize the grant
of Awards in substitution thereof; provided that any such action (including any
amendment to the Plan) may not, without the written consent of a Participant,
impair any of a Participant’s rights under Award previously granted.
     24. NONEXCLUSIVITY OF THE PLAN; UNFUNDED PLAN. Neither the adoption of the
Plan by the Board, the submission of the Plan to the stockholders of the Company
for approval, nor any provision of the Plan shall be construed as creating any
limitations on the power of the Board to adopt such additional arrangements

 



--------------------------------------------------------------------------------



 



as it may deem desirable, including, without limitation, the granting of stock
options and bonuses otherwise than under the Plan, and such arrangements may be
either generally applicable or applicable only in specific cases. The Plan shall
be unfunded. Neither the Company nor the Board shall be required to segregate
any assets that may at any time be represented by Awards made pursuant to the
Plan. Neither the Company, the Committee, nor the Board shall be deemed to be a
trustee of any amounts to be paid under the Plan.
     25. DEFINITIONS. As used in the Plan, the following terms shall have the
following meanings:
     (a) “Authorized Transferee” means the permissible recipient, as authorized
by this Plan and the Committee, of an NSO that is transferred during the
Participant’s lifetime by the Participant by gift or domestic relations order.
For purposes of this definition a “permissible recipient” is: (i) a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law of the Participant, including
any such person with such relationship to the Participant by adoption; (ii) any
person (other than a tenant or employee) sharing the Participant’s household;
(iii) a trust in which the persons in (i) or (ii) have more than fifty percent
of the beneficial interest; (iv) a foundation in which the persons in (i) or
(ii) or the Participant control the management of assets; or (v) any other
entity in which the person in (i) or (ii) or the Participant own more than fifty
percent of the voting interest.
     (b) “Award” means any award under the Plan, including any Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit or Stock Bonus.
     (c) “Award Agreement” means, with respect to each Award, the written
agreement between the Company and the Participant setting forth the terms and
conditions of the Award.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Code” means the United States Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
     (f) “Committee” means the Board and such other committee appointed by the
Board to administer the Plan.
     (g) “Company” means Covad Communications Group, Inc., a corporation
organized under the laws of the State of Delaware, or any successor corporation.
     (h) “Corporate Transaction” means (a) a merger or consolidation in which
the Company is not the surviving corporation (other than a merger or
consolidation with a wholly-owned subsidiary, a reincorporation of the Company
in a different jurisdiction, or other transaction in which there is no
substantial change in the stockholders of the Company and the Awards granted
under the Plan are assumed or replaced by the successor corporation, which
assumption shall be binding on all Participants), (b) a dissolution or
liquidation of the Company, (c) the sale of substantially all of the assets of
the Company, (d) a merger in which the Company is the surviving corporation but
after which the stockholders of the Company immediately prior to such merger
(other than any stockholder that merges, or which owns or controls another
corporation that merges, with the Company in such merger) cease to own their
shares or other equity interest in the Company; or (e) any other transaction
which qualifies as a “corporate transaction” under Section 424(a) of the Code
wherein the stockholders of the Company give up all of their equity interest in
the Company (except for the acquisition, sale or transfer of all or
substantially all of the outstanding shares of the Company).
     (i) “Disability” means a disability within the meaning of Section 22(e)(3)
of the Code.
     (j) “Effective Date” means the date stockholders approve the Plan pursuant
to Section 22 of the Plan.
     (k) “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended, and the regulations promulgated thereunder.

 



--------------------------------------------------------------------------------



 



     (l) “Executive Officer” means a person who is an “executive officer” of the
Company as defined in Rule 3b-7 promulgated under the Exchange Act.
     (m) “Exercise Price” means the price at which a Participant who holds an
Option or SAR may purchase the Shares issuable upon exercise of the Option or
SAR.
     (n) “Expiration Date” means the last date on which an Option or SAR may be
exercised as determined by the Committee.
     (o) “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:

  (1)   if such Common Stock is publicly traded and is then listed on a national
securities exchange, the last reported sale price on such date or, if no such
reported sale takes place on such date, the average of the closing bid and asked
prices on the principal national securities exchange on which the Common Stock
is listed or admitted to trading;     (2)   if such Common Stock is publicly
traded but is not admitted to trading on a national securities exchange, the
average of the closing bid and asked prices on such date, as reported online by
a website designated by the Committee in good faith; or     (4)   if none of the
foregoing is applicable, by the Committee in good faith.

     (p) “Insider” means an officer or director of the Company or any other
person whose transactions in the Company’s Common Stock are subject to
Section 16 of the Exchange Act.
     (q) “ISO” means an Option designated by the Committee at the time of grant
as intended to receive the treatment provided under Section 422 of the Code.

  (r)   “NSO” means an Option that is not designated an ISO by the Committee at
the time of grant or does not qualify as an ISO at the time of grant (for
example, an Option granted to a non-employee).     (s)   “Option” means an Award
pursuant to Section 5 of the Plan.     (t)   “Participant” means a person who
receives an Award under the Plan.

     (u) “Performance Factors” include, but are not limited to, some or all of
the factors selected by the Committee from among the measures below to determine
whether performance goals established by the Committee and applicable to Awards
have been satisfied:

  (1)   Net revenue and/or net revenue growth;     (2)   Earnings before income
taxes and amortization and/or earnings before income taxes and amortization
growth;     (3)   Operating income and/or operating income growth;     (4)   Net
income and/or net income growth;     (5)   Earnings per share and/or earnings
per share growth;     (6)   Total stockholder return and/or total stockholder
return growth;     (7)   Return on equity;

 



--------------------------------------------------------------------------------



 



  (8)   Operating cash flow return on income;     (9)   Adjusted operating cash
flow return on income;     (10)   Economic value added; and     (11)  
Individual business objectives.

     (v) “Performance Period” means the period of service determined by the
Committee, not to exceed five years, during which years of service or
performance is to be measured for the Award.
     (w) “Purchase Price” means the price to be paid for Shares acquired under
the Plan, other than Shares acquired upon exercise of an Option or SAR.
     (x) “Restricted Stock Award” means an award of Shares pursuant to Section 6
of the Plan.
     (y) “Restricted Stock Unit” means an Award granted pursuant to Section 9 of
the Plan.
     (z) “SEC” means the United States Securities and Exchange Commission.
     (aa) “Securities Act” means the United States Securities Act of 1933, as
amended, and the regulations promulgated thereunder.
     (bb) “Shares” means shares of the Company’s Common Stock $0.001 par value,
reserved for issuance under the Plan, as adjusted pursuant to Sections 2 and 21,
and any successor security.
     (cc) “Stock Appreciation Right” means an Award granted pursuant to
Section 8 of the Plan. (dd) “Stock Bonus” means an Award granted pursuant to
Section 7 of the Plan.
     (ee) “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.
     (ff) “Ten Percent Stockholder” means any person who directly or by
attribution owns more than ten percent of the total combined voting power of all
classes of stock of the Company or any Subsidiary.
     (gg) “Termination” or “Terminated” means, for purposes of the Plan with
respect to a Participant, that the Participant has ceased to provide services as
an employee, director, consultant, independent contractor or adviser to the
Company or a Subsidiary; provided that a Participant shall not be deemed to be
Terminated if the Participant is on a Company approved leave of absence; and
provided further, that during any Company approved leave of absence, vesting of
Awards shall be suspended or continue in accordance with applicable Company
policies. Subject to the foregoing, the Committee shall have sole discretion to
determine whether a Participant has ceased to provide services and the effective
date on which the Participant ceased to provide services (the “Termination
Date”); further, the Termination Date will not be extended by any notice period
mandated under local law.

 